Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-2782)

Complainant,
v.

In Chul Lee and Hye Jung Lee
d/b/a Parks Place / Shell,

Respondent.
Docket No. C-15-3585
Decision No. CR4582

Date: April 13, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, In Chul Lee and Hye Jung Lee d/b/a Parks Place / Shell,
located at 608 West Yelm Avenue, Yelm, Washington 98597’, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Parks Place / Shell impermissibly sold
cigarettes to minors and failed to verify, by means of photo identification containing a
date of birth, that the purchasers were 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Parks Place / Shell. During the hearing process, Respondent

‘On December 17, 2015, CTP’s Motion for Leave to Amend its complaint to correct
Respondent’s address was granted. The original complaint listed Respondent’s address
as 608 Yelm Avenue, Yelm, Washington 98597.
has failed to comply with two judicial directions regarding CTP’s discovery request. I
therefore strike Respondent’s answer and issue this decision of default judgment.

I. Procedural History

CTP began this matter on August 21, 2015 by serving an administrative complaint
seeking a $500 civil money penalty on Respondent Parks Place / Shell, at 608 West Yelm
Avenue, Yelm, Washington 98597. Respondent timely filed an answer to CTP’s
complaint on September 18,2015. Administrative Law Judge Steven T. Kessel issued
an Acknowledgement and Prehearing Order (APHO) on October 15, 2015, that set
deadlines for parties’ submissions, including the November 16, 2015 deadline to request
that the opposing party provide copies of documents relevant to this case. Additionally,
the APHO stated that a party receiving such a request must provide the requested
documents no later than 30 days after the request.

CTP served Respondent with its request for documents on December 16, 2015. On
January 22, 2016, CTP filed a Motion to Compel Discovery indicating that Respondent
did not respond to its request within the time limit. See 21 C.F.R. § 17.23(a). On the
same date, CTP also filed a motion requesting that all pre-hearing exchange deadlines be
extended. In a February 18, 2016 letter issued under the direction of Judge Kessel,
Respondent was given until March 4, 2016, to object to CTP’s motion. On February 18,
2016, Judge Kessel also issued an Order that extended the parties’ pre-hearing exchange
deadlines.

On March 8, 2016, CTP filed an updated status report requesting that its Motion to
Compel Discovery be granted and that deadlines applicable to CTP be extended. The
updated status report stated that Respondent had not objected to CTP’s Motion to Compel
discovery or produced any documents responsive to CTP’s request for production of
documents.

On March 14, 2016, Judge Kessel issued an order granting CTP’s Motion to Compel
Discovery and extending the pre-hearing exchange deadlines. The Order allowed
Respondent until March 30, 2016 to comply with CTP’s discovery request. Judge Kessel
stated in the Order that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.
On April 4, 2016, this case was reassigned to me. On April 4, 2016, CTP filed a motion
to extend deadlines? On April 4, 2016, CTP also filed a Status Report and a Motion to
Impose Sanctions advising that Respondent had not complied with Judge Kessel’s March
14, 2016 Order. In its Motion to Impose Sanctions, CTP asked that Respondent’s answer
be stricken and that a default judgment be issued.

IL. Striking Respondent’s Answer

Respondent has failed to comply with the Acknowledgment and Pre-Hearing Order that
required a timely response to discovery requests, and Respondent has failed to comply
with the Order compelling discovery responses to be provided by March 30, 2016.
Respondent did not comply with any of CTP’s discovery requests. In addition,
Respondent did not respond to CTP’s Motion to Compel Discovery, despite being given
the opportunity to do so. Respondent’s failure to effectively prosecute and defend actions
taken over the course of the proceedings have interfered with the orderly and speedy
processing of this case, further warranting imposition of sanctions. See 21 C.F.R.

§ 17.35(a) (1)(2) and (3).

Due to Respondent’s failure to comply with the Acknowledgment and Pre-Hearing
Order, and Respondent’s failure to comply with the Order compelling discovery
responses, I am striking Respondent’s Answer, issuing this default decision, and
assuming the facts alleged in CTP’s complaint to be true. See 21 C.F.R.

§ 17.35(c) (3), 17.11(a). The harshness of the sanctions I impose upon either party must
relate to the nature and severity of the misconduct or failure to comply, and I find the
failure to comply here sufficiently egregious to warrant striking the answer and issuing a
decision without further proceedings. See 21 C.F.R. § 17.35(b). Respondent did not
comply with the order nor did it provide any adequate justification for not doing so.

III. Default Decision

Striking Respondent’s Answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude the default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with the orders. 21 C.F.R.
§ 17.11. Specifically:

* As I am issuing a default decision, it is unnecessary to rule on CTP’s April 4, 2016
motion to extend deadlines.
e Atapproximately 10:59 a.m. on April 4, 2014, at Respondent’s business
establishment, 608 West Yelm Avenue, Yelm, Washington 98597, an FDA-
commissioned inspector observed Respondent’s staff selling a package of Camel
cigarettes to a person younger than 18 years of age. The inspector also observed
that staff failed to verify, by means of photographic identification containing a
date of birth, that the purchaser was 18 years of age or older;

¢ Ina warning letter’ dated May 29, 2014, CTP informed Respondent of the
inspector’s April 4, 2014 observations, and that such actions violate federal law,
21 CFR. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

e At approximately 1:31 p.m. on April 25, 2015, at Respondent’s business
establishment, 608 West Yelm Avenue, Yelm, Washington 98597, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Camel Crush Regular Fresh cigarettes to a person younger than 18 years of age.
The inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Parks Place / Shell’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C.

§ 387a-1; see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than
18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photographic identification containing a purchaser’s date of birth, that no cigarette
purchasers are younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.

*In the warning letter, Respondent was Shell / Food Mart.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent In
Chul Lee and Hye Jung Lee d/b/a Parks Place / Shell. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

